.5Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2022 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11-13, 16, 2, 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker (D165782).
Parker discloses:  
11. A modular container (figs 1-5) for facilitating serving drinks and food to a group of people (capable of performing the above intended use), comprising: a container body (body of cup in fig 1) having a bottom panel (lower flat portion at bottom of fig 1) and a respective sidewall connected to said bottom panel (wall between top and lower portions), said sidewall having a rim or lip at an upper end opposite said bottom panel (uppermost portion that is perimeter of opening of cup); 5 SN 17/114,949 K36-001a handle connected to said sidewall (Extension on right side of fig 1 including the first more central u-shape) and adapted to serve as a handgrip (capable of performing the above intended use, for example a use may hold the handle), said handle being configured to receive and engage an external lateral surface of a sidewall of an identical modular second container so as to support said container body against the sidewall of said identical modular second container (Capable of performing the above intended use; the Office notes that Applicant has used language that does not require the other container; the device is capable of performing the above by placing one handle upon another container); and an integrated hook element different from said handle and disposed on an outer side of said handle opposite said sidewall and extending away from said handle and said sidewall (other portion to the right of the handle also including the second u-shaped portion on right side of fig 1), said hook being configured for receiving a lip of a second cup and for supporting the modular container on the lip of said identical modular second container / cup  and for supporting the container body on the lop of said modular second container(capable of performing the above intended use; the Office notes that Applicant has provided the above as intended use and therefore a second cup is not required; further, the Office notes that the second cup that cooperates with the presented device in figs 1-5).  

12. The modular container defined in claim 11 wherein said handle has a concave outer surface facing away from said sidewall (concavity with u-shape).  

13. The modular container defined in claim 12 wherein said sidewall is conical and tapers down in a direction from said rim toward said bottom panel (as in fig 1 where cup diameter from top to bottom decreases in size), the external surface of the second cup being conical (capable of performing the above intended use; see above), said handle extending parallel to a side of said sidewall opposite said handle (extending parallel to a side of sidewall as in fig 1), whereby the concave outer surface of said handle lies along the external surface of the second cup when the modular container is attached to the second cup by said integrated hook element (capable of performing the above intended use; see above in claim 11).  

2. The modular container as defined in claim 11, wherein a thumb holding part is provided on the handle (the top of the handle may be a thumb holding part, as well as a lower portion along the u-shape).  

3. The modular container as defined in claim 11, wherein said handle has a massive circular cross section or a vertically tapered U- shaped cross section (u-shape as in fig 1),  said integrated hook element being provided at a top of said handle (as in fig 1 at the top of the handle).  

16. The modular container defined in claim 11 wherein said sidewall is conical and tapers down in a direction from said rim toward said bottom panel, said handle extending parallel to a side of said sidewall opposite said handle (as already provided above in claim 13).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 14, 15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker as applied to claim 13, 16 above, and further in view of Sims (4220079).
	Parker discloses the claimed invention above with the exception of the following which is disclosed by Sims: bight portion of said handle, wherein said bight portion is configured as a thumb holding part (element 15 is a portion of said handle capable of performing the above intended use of being configured for use with a thumb).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Parker in view of Sims (by placing the above bight portion at the top of the handle as in Sims onto Parker) in order to provide a surface that the thumb can grip to for ease of use and prevention of spilling.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker.
With respect to the dimensions of the hook element, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific range (such as between 1/4 and 1/10 of a horizontal circumference of said sidewall) because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges was an obvious extension of the prior teachings. In re Aller, 105 USPQ 233.  Further, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion (such as between 1/4 and 1/10 of a horizontal circumference of said sidewall) because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (D165782) in view of Pola (D720573).
19. A modular container (figs 1-5) for facilitating serving drinks and food to a group of people (capable of performing the above intended use), comprising: a container body (body of cup in fig 1) having a bottom panel (lower flat portion at bottom of fig 1) and a respective sidewall connected to said bottom panel (wall between top and lower portions), said sidewall having a rim or lip at an upper end opposite said bottom panel (uppermost portion that is perimeter of opening of cup), said container body having a vertical axis of symmetry (imaginary vertical line), said sidewall extending either parallel or at an acute angle to said vertical axis of symmetry (as in fig 1); a handle connected to said sidewall (Extension on right side of fig 1 including the first more central u-shape), said handle being adapted to serve as a handgrip (capable of performing the above intended use, for example a use may hold the handle), with the exception of the following taught by Pola:  said handle being a straight or linear member having an outer edge or surface extending parallel to a side of said sidewall opposite said handle (fig 2 where sidewall is vertical adjacent recess and adjacent handle portion is parallel); and an integrated hook element different from said handle (extension portion to the right of handle in fig 2) and disposed on an outer side of said handle opposite said sidewall (as in fig 2), said hook element extending substantially parallel to said handle (as in fig 2).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Parker in view of Pola (by changing the shapes of the above elements) in order to provide that the device hooks onto a container with a particular angle in order to secure the contents of the device.

Parker discloses:
20. The modular container defined in claim 19 wherein said outer edge is formed with a concave outer surface facing away from said sidewall (concavity with u-shape).

21. The modular container defined in claim 20 wherein said sidewall is conical and tapers down in a direction from said rim or lip toward said bottom panel (as in fig 1 where cup diameter from top to bottom decreases in size).
Claim(s) 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 21 above, and further in view of Sims (4220079).
	The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Sims: bight portion of said handle, wherein said bight portion is configured as a thumb holding part (element 15 is a portion of said handle capable of performing the above intended use of being configured for use with a thumb).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Sims (by placing the above bight portion at the top of the handle as in Sims onto Parker) in order to provide a surface that the thumb can grip to for ease of use and prevention of spilling.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot because in view of the amendment the search has been updated and a new rejection has been made.  Nevertheless, Applicant states that the prior art does not disclose the new intended use claimed limitations.  Parker discloses a modular container (figs 1-5) for facilitating serving drinks and food to a group of people (capable of performing the above intended use), comprising: a container body (body of cup in fig 1) having a bottom panel (lower flat portion at bottom of fig 1) and a respective sidewall connected to said bottom panel (wall between top and lower portions), said sidewall having a rim or lip at an upper end opposite said bottom panel (uppermost portion that is perimeter of opening of cup); 5 SN 17/114,949 K36-001a handle connected to said sidewall (Extension on right side of fig 1 including the first more central u-shape) and adapted to serve as a handgrip (capable of performing the above intended use, for example a use may hold the handle), said handle being configured to receive and engage an external lateral surface of a sidewall of an identical modular second container so as to support said container body against the sidewall of said identical modular second container (Capable of performing the above intended use; the Office notes that Applicant has used language that does not require the other container; the device is capable of performing the above by placing one handle upon another container); and an integrated hook element different from said handle and disposed on an outer side of said handle opposite said sidewall and extending away from said handle and said sidewall (other portion to the right of the handle also including the second u-shaped portion on right side of fig 1), said hook being configured for receiving a lip of a second cup and for supporting the modular container on the lip of said identical modular second container / cup  and for supporting the container body on the lop of said modular second container(capable of performing the above intended use; the Office notes that Applicant has provided the above as intended use and therefore a second cup is not required; further, the Office notes that the second cup that cooperates with the presented device in figs 1-5).  Further, the Office notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735